Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Detailed Action
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 23 April 2020 is acknowledged.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement has been considered by the examiner.  See attached copy of PTO-1449.

Response to Restriction
2.	Applicants’ election without traverse of Group I (claims 1 and 27-32) in the reply filed on 4 April 2022 is acknowledged.

Status of Application
3.	The instant application is a national stage entry of PCT/EP2018/082388 filed 23 November 2018.  Claims 1 and 27-49 are currently pending.  Claims 2-26 are cancelled.  Claims 33-49 are  withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 4 April 2022. Claim 1 and 27-32 are examined on the merits within. 



Claim Objections 
4.	Claim 31 is objected to because of the following informalities: “a shear level below from 1000 rpm” should instead recite “a shear level below 1000 rpm”.  Appropriate correction is required. 

Claim Rejections – 35 U.S.C. 112(b)
5.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


6.	Claims 1, 27-30, and 32 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

7.	Claim 1 recites “An elastomeric silicone composition comprising at least a first and second glycerol phases, which are distinct from each other therein that said at least a first and a second glycerol phases differ at least by the presence of a first excipient in said first glycerol phase, which is not present in said second glycerol phase.” The claim lacks a nexus between the preamble of the claim and the body of the claim. The preamble is directed to a silicone composition however the body does not mention silicone.  Clarification is requested. 

8.	Claim 29 recites the limitation "said second excipient" in line 2.  There is insufficient antecedent basis for this limitation in the claim.

9.	Claim 30 recites the limitation "said second excipients" in line 2.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections – 35 U.S.C. 102
10.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


11.	Claim(s) 1, 27-29, and 32 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hajek et al. (Bioresource Technology, 2010). 
	Regarding instant claims 1 and 27-29, Hajek et al. disclose saponification and neutralization of a raw glycerol phase resulting in an organic phase and a concentrated glycerol phase.  See Figure 1.  The glycerol phase comprises glycerol, soaps, KHCO3 K2CO3, water, methanol, and esters.  See Table 1.  After neutralization the glycerol phase comprises glycerol, acid, salt, water and methanol. See Table 2.  Thus the raw glycerol phase comprises different active ingredients than the neutralized glycerol phase. A concentrated glycerol phase is formed comprising glycerol, H3PO4, KH2PO4, water, methanol and others.    
	Regarding instant claim 32, since the phase comprises water and glycerol (a hydrophobic agent), the composition would be in the form of an emulsion.  
	Thus the instant claims are anticipated by Hajek et al. 
Claim Rejections 35 U.S.C. 102/103
12.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

13.	Claim(s) 1 and 27-32 is/are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Misner et al. (U.S. Patent Application Publication No. 2009/0036304).
	Misner et al. disclose a thermochromic ink comprising a thermochromic optical state change material, a thermally responsive pH modifier, a solvent and a binder.  See abstract.  The solvent is glycerol.  See paragraph [0023].  The optical state change material is a thermochromic dye selected from erythrosine B.  See paragraphs [0015, 0017, 0019].  The composition additionally comprises an anti-photobleaching agent that can be hydroquinone.  See paragraph [0031]. Since Misner et al. teach the same combination of ingredients, i.e., glycerol, hydroquinone and erythrosine B, and does not further differentiate any other structural components, the ingredients should behave in a similar manner, i.e., hydroquinone in one glycerol phase and erythrosine B in another glycerol phase.  Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977).
Regarding instant claim 31, the pH modifier comprises a silicon based polymeric material.  See paragraph [0029]. With respect to claim 31, which recite product-by-process limitations, the Examiner notes “[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.”   In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985).  
Regarding instant claim 32, the composition can be cured.  See paragraph [0024]. 
Thus the instant claims are anticipated by Misner et al., and in the alternative, it would have been obvious to one of ordinary skill in the art as of the effective filing date of the invention to select the combination of ingredients from the effective options taught by Misner et al. to arrive at the claimed invention. 

Conclusion
14.	No claims are allowed at this time.
15.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESSICA WORSHAM whose telephone number is (571)270-7434. The examiner can normally be reached Monday-Friday (8-5).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Wax can be reached on 571-272-0623. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JESSICA WORSHAM/Primary Examiner, Art Unit 1615